February 15, 1928. The opinion of the Court was delivered by
The defendants Ernest Spearman and Walter Young were indicted and convicted, in the Court of general sessions of Laurens county, on the charge of the manufacture of intoxicating liquors, and sentenced by the presiding judge, his Honor J.K. Henry, to pay a fine of $100 or serve a term in the State Penitentiary, or on the public works of Laurens County, the period of time required to be served not appearing in the record. From the verdict and sentence imposed, the defendant Ernest Spearman has appealed to this Court, and asks for a reversal of the judgment of the *Page 344 
lower Court on the grounds set forth under four exceptions, which will be reported.
Under the first and second exceptions, it is contended by appellant that the Court erred in not directing a verdict for the appellant, upon the ground that there was no testimony tending to show that the appellant was guilty of the crime with which he was charged in the indictment. By referring to the transcript, it appears that there was testimony to the following effect:
About the 21st of October, 1925, acting on information received, A.L. Boyd, rural policeman of Laurens County, E.M., White, sheriff of Greenwood County, F.L. Riddle, deputy sheriff, and B.W. Watkins went to the lower part of Laurens County, and on arriving there about sundown walked across a "big" branch and slipped up near a still. These officers started to inspect the still, but before completing the inspection, they heard the noise of a car approaching, and these officers, the sheriff and his party, concealed themselves nearby. The car stopped in the edge of a neighborhood road, a distance variously estimated by the witnesses for the State as being from 75 yards to 250 yards away from the still, while the statement of the defendant-appellant was to the effect that the place where the car stopped was 500 yards from the still. Two men, the defendants, were seen to get out of the car and go immediately and directly to the still. When the defendants reached the still, one of them was heard to say, "Look and see if any one has been here," and each of the defendants looked all around to ascertain if any one had been there, and seemingly being satisfied that no one had been there, they walked over to the run of the branch. On of them stood on the bank, and the other one went down into the branch (evidently meaning went down into the run of the branch), where the mash was. Then one of the defendants picked up the paddle which was used for the purpose of stirring the mash, and *Page 345 
just at that moment the officers closed in on the defendants and arrested them, while one of the defendants had the paddle in his hands which was used for stirring the mash. The officers estimated the capacity of the still as being 50 or 60 gallons which they found, and also found a lot of coal under the still where the still had been run, and 500 or 600 gallons of mash as well as 3 boxes of beer. When the car stopped at the road, as above stated, the defendants were seen to get out of the car and walk straight to the still through the branch, and, as one of the witnesses said, the defendants could be seen on the way coming through the bushes, from the car to the still. The coals under the still and the tracks around the still looked fresh, though the still was not then connected up. The condenser was not found, but the still was set up. On going to the car of the defendants, claimed by Spearman, the defendant, the officers found wood in the back of the car, 2 or 3 feet in length, and, also a bucket in the car which had been used in the mash at the still (up there, as the witness stated), which bucket had fresh mash on it. In the testimony the defendant-appellant stated that he resided at Ninety Six, a distance of about 8 miles from the still, that he was operating a farm within about one-quarter of a mile of the still, and had been to his farm on that occassion to weigh up cotton, the defendant Young having gone with him, and was on his way back to his home in Ninety Six, coming along this place about "sunset." This defendant further stated as follows:
"I had seen some unusual signs where cars were going in and out. I knew no cars traveled in there unless it was mine. I saw a negro come out of there. I told Mr. Young, `There is something strange about that.' Still was on Griffin's place. After I got my load of wood we started home. After we got down near the creek I told him, `Let's walk down and see if we can find anything, something is going on that ought not to be,' and he said, `All right.' We *Page 346 
walked down the branch and walked up on it. We jumped down in the branch. It was not I that picked up the paddle, I know. I had my hands under my overalls apron and didn't take them out. I didn't do a thing at all. I didn't touch a thing."
We think this sufficient to send the case to the jury and on which to base a conviction. The fact that the still was near appellant's farm, only a quarter of a mile away, according to his statement, that the car of defendant stopped on the side of the neighborhood road a long distance away from the still, estimated by state's witnesses as being from 75 yards to 250 yards, and stated by appellant to be 500 yards away, and that appellant was able to take a straight line from his car, through the bushes, to the still, and when arriving at the still being interested in trying to ascertain if any one had been at the still, get down in the run of the branch where the mash was located and picked up the paddle (at least one of the defendants picked up the paddle) used for stirring the mash, and having the paddle in his hands when the officers closed in on the defendants; then, too, the fact that it appeared that the still had been recently operated; that it was set up, though not connected with the condenser, with the mash apparently ready for use; also, that the bucket in appellant's car had mash on it, appearing to have been recently used in the mash; and, too, there was the car loaded with wood, from which the jury might infer that it was to be used at the still if the defendants had found the way clear at the still, intending to return to the car and get the wood and proceed to operate the still again at that time; we think these facts, that is, the testimony tending to establish these facts, sufficient upon which to base a conviction. These exceptions are therefore overruled.
Under the third and fourth exceptions the appellant imputes error to his Honor the presiding Judge in his charge to the jury in the use of the language *Page 347 
quoted under these exceptions, which exceptions will be printed in the record.
While we think it would have been better not to have used this language in charging the jury, but in view of the language of his Honor immediately following this language, stating the rule as to conviction on circumstantial evidence, and taking the charge as a whole, we do not think there was any prejudicial error. These exceptions are therefore overruled.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE, and STABLER, concur.